This action was brought in the Westchester County Court by Sarah Sherwood, plaintiff, and she dying, it was continued in the name of Tamer Frances Treadwell as administratrix of her estate.
She sought to recover from the defendants the amount of a promissory note, by the terms of which they jointly and severally promised "to pay Sarah Sherwood two hundred dollars with lawful interest."
At the close of the evidence the court took the case from the jury, and made findings of fact and law, resulting in judgment for the plaintiff for the sum demanded. This was affirmed by the General Term of the second department.
Upon the facts found by the trial court, two questions are presented. 1st. Was the note affected by usury? 2d. And if not, was the defendant, Mary E. Anderson, liable in this action?
As to the second, we think an intention to charge her separate property sufficiently appears. (Manhattan B. and M. Co. v.Thompson, 58 N.Y., 82.) The paper containing the declaration of that intention was executed at the same time with the note, and the two instruments must be construed as one. (Rogers v.Smith, 47 N.Y., 324.) The important question relates to the validity of the note.
The trial court finds:
1. That Archer on the 3d of June, 1874, borrowed of Devoe Treadwell $200 at a usurious rate of interest, and gave his note therefor.
2. At its maturity an extension of time was given by Devoe Treadwell, also at a usurious rate, and a new note was given to him by Archer.
3. At the maturity of this note Archer wanted another extension from Treadwell, which was granted, and the note in question made. *Page 200 
In the language of the findings "it was done by the defendant's making and delivering the note in suit," and then as an independent fact, "Treadwell being indebted to the plaintiff in the sum of $200, delivered to her the note in suit, in payment of said indebtedness. She neither received any of the usury, or knew that Treadwell received any, or authorized him to receive any illegal interest."
And as conclusion of law "that the note in suit was given by defendants to an innocent third person, and was not given to the original party, and therefore was not a transaction between the parties to the original note or notes, and that the usury in those notes does not affect this one." We think the court erred in this conclusion. Upon the facts found, the note was given to Treadwell in consideration of the extension granted by him. No other just inference can be permitted. Archer requested Treadwell to extend the time for payment on the second note. It "was done by the defendants making and delivering the note in suit." To whom? It is not expressly stated, but no person other than Treadwell is mentioned as having the power or right to grant the favor, or as having, any connection with the previous notes or the possession of either. The thing asked, is granted; obviously by the person having the power to grant, and the extension asked for was effected "by making and delivering the note in suit." We must infer that it was delivered to Treadwell. But we need not resort to presumption. The other finding above referred to is explicit, viz.: "Treadwell being indebted to Sherwood in the sum of $200 delivered to her the note in payment of his indebtedness to her." The consideration then moved from the plaintiff to Treadwell, and Treadwell delivered the note to her. Such also is the construction claimed by the learned counsel for the appellant. In his brief upon which the case is submitted, it is said: "The note in suit was made and delivered to Treadwell for the purpose of extending the time of payment of said second note and for no other consideration. Treadwell being indebted to the plaintiff, afterwards *Page 201 
delivered said note to her as security for payment of his indebtedness to her."
The evidence is not contained in the case, and we must assume that the findings of fact are true and in accordance with it.
The General Term construe the findings in the same manner. (Sherwood v. Archer, 10 Hun, 73-75.) But the learned judge who in that court delivered the prevailing opinion, refers to the fact that the note was by its terms payable to the plaintiff and says: "By making the promise directly to the plaintiff the defendants in fact represented to her that the transaction in which the note originated was a lawful one, and they are estopped to deny the truth of that representation." This would be so if the note had been made with the consent of the plaintiff, upon her agreement to take it from the makers in payment of the debt due from Treadwell, but no such fact is found. The question presented is as to the validity of the note in Treadwell's hands and before its delivery to the plaintiff. Upon the findings of fact it is clear that the only consideration for the note in suit was another note void for usury. The new note was taken by the usurer in the name of another person, and it is equally void as if taken in his own name. If it had been taken directly from the makers by the plaintiff in discharge of a debt due from Treadwell, under the circumstances of innocence stated in the finding, the judgment of the court below could be sustained. The cases cited by the respondent relate to such a case, but not to the one before us. This case is one where a security tainted with usury is given up, and a new security substituted by the parties. The substituted as well as the original security is therefore void. The old cases of Ellis v. Warnes (Cro. Jac., 33) andLowe v. Waller (Douglas, 736) illustrate the the two positions, and it will be seen that there is a manifest difference between them. In Ellis v. Warnes the security was originally given to a person not privy to the usury and for a valuable consideration and was upheld. In Lowe v. *Page 202 Waller, it is said "the security was originally given to the usurer and therefore was void at the first, and the subsequent assignment could not corroborate it, though made to a person not privy to the usury and for a valuable consideration." The latter covers the question before us. The principle which governed these cases has been approved in repeated instances, and applied to the facts in this case requires that the judgment of the court below, and that of the Westchester County Court be reversed, and a new trial granted, with costs to abide event.
All concur.
Judgment reversed and new trial granted.